DETAILED ACTION

This Office action is in response to papers submitted on 13 March 2020.

Claims 1-4 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on March 13, 2020, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 11 of U.S. Patent No. US 10,634,325 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the two inventions are very similar and have the same scope.
Patent Application Serial No. 16/817730
US Patent No. 10,634,325
Claim 1 : A mounting device which mounts a light emitting component which includes an illuminant onto a board, comprising:

a component holder to hold the light emitting component; 

a moving structure to cause the component holder to move; 

a mark camera configured to image a region which includes at least a portion of the illuminant in the light emitting component to acquire a light emitting component image and to image a fiducial mark which is on the board to acquire a mark image;

a parts camera configured to image the light emitting component to acquire a holding state of the light emitting 

an illuminant coordinates detector to detect coordinates of a specific part of the illuminant based on the light emitting component image imaged by the mark camera; 

a controller configured to detect coordinates of the board based on the mark image, and control the component holder and the moving structure to perform mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and the specific part of the illuminant is positioned at predetermined coordinates on the board based on the detected coordinates of the specific part and the detected coordinates of the board.




1. A mounting device which mounts a light emitting component which includes an illuminant onto a board, comprising: 


a component holder to hold the light emitting component; 

a moving structure to cause the component holder to move; 

a single camera configured to image a region which includes at least a portion of the illuminant in the light emitting component to acquire a light emitting component image and to image a fiducial mark which is on the board to acquire a mark image; 







an illuminant coordinates detector to detect coordinates of a specific part of the illuminant based on the light emitting component image; 


a controller configured to detect coordinates of the board based on the mark image, and control the component holder and the moving structure to perform mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and the specific part of the illuminant is positioned at predetermined coordinates on the board based on the detected coordinates of the specific part and the detected coordinates of the board, without using information relating to an 
Claim 2 : A mounting device which mounts a light emitting component which includes an illuminant onto a board, comprising:
a component holder to hold the light emitting component and to mount the light emitting component onto the board;

a moving structure to cause the component holder to move;

a mark camera to image a region which includes at least a portion of the illuminant in the light emitting component to acquire a light emitting component image;

a parts camera configured to image the light emitting component to acquire a holding state of the light emitting 

an illuminant coordinates detector to detect coordinates of a specific part of the illuminant based on the light emitting component image imaged by the mark camera prior to the light emitting component being mounted onto the board by the component holder; and

a controller configured to control the component holder and the moving structure to perform the mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and

the specific part of the illuminant is positioned at predetermined coordinates on the board based on the detected coordinates of the specific part.
1. A mounting device which mounts a light emitting component which includes an illuminant onto a board, comprising: 

a component holder to hold the light emitting component; 


a moving structure to cause the component holder to move; 

a single camera configured to image a region which includes at least a portion of the illuminant in the light emitting component to acquire a light emitting component image and to image a fiducial mark which is on the board to acquire a mark image;





an illuminant coordinates detector to detect coordinates of a specific part of the illuminant based on the light emitting component image; 




a controller configured to detect coordinates of the board based on the mark image, and control the component holder and the moving structure to perform mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and the specific part of the illuminant is
positioned at predetermined coordinates on the board based on the detected coordinates of the specific part and the 
Claim 3: A method for manufacturing a board on which a light emitting component that includes an illuminant is mounted, comprising:

holding the light emitting component with a component holder;

moving the component holder with a moving structure; 

imaging with a mark camera (i) a region 'which includes at least a portion of the illuminant in the light emitting component, to acquire a light emitting component image and (ii) a fiducial mark which is on the board to acquire a mark image;



detecting, with an illuminant coordinates detector, coordinates of a specific part of the illuminant based on the light emitting component image imaged by the mark camera;

detecting, with a controller, coordinates of the board based on the mark image; and
controlling, with the controller, the component holder and the moving structure to perform mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and the specific part of the illuminant is positioned at predetermined coordinates on the board based on the detected coordinates of the specific part and the detected coordinates of the board which are detected.
8. A method for manufacturing a board on which a light emitting component that includes an illuminant is mounted, comprising: 

holding the light emitting component with a component holder; 

moving the component holder with a moving structure; 

imaging with a single camera (i) a region which includes at least a portion of the illuminant in the light emitting component with a camera, to acquire a light emitting component image and (ii) a fiducial mark which is on the board to acquire a mark image; 





detecting coordinates of a specific part of the illuminant based on the light emitting component image with an illuminant coordinates detector; 


detecting, with a controller, coordinates of the board based on the mark image; and 
controlling, with the controller, the component holder and the moving structure to perform mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and the specific part of the illuminant is positioned at predetermined coordinates on the board based on the detected coordinates of the specific part and the detected coordinates of the board which are detected, without using information relating to an outer shape of the light emitting component which is based on the light emitting component image.
Claim 4 :    A method for manufacturing a board on which a light emitting component that includes an illuminant is mounted, comprising:

holding the light emitting component with a component holder;

moving the component holder with a moving structure; 

imaging a region which includes at least a portion of the illuminant in the light emitting component with a mark camera, to acquire a light emitting component image;
;

detecting coordinates of a specific part of the illuminant based on the light emitting component image imaged by the mark camera prior to mounting of the light emitting component onto the board using the component holder; and

controlling, with a controller, the component holder and the moving structure to perform the mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and the specific part of the illuminant is positioned at predetermined coordinates on the board based on the detected coordinates of the specific part.
11. A method for manufacturing a board on which a light emitting component that includes an illuminant is mounted, comprising: 

holding the light emitting component with a component holder; 

moving the component holder with a moving structure; 

imaging a region which includes at least a portion of the illuminant in the light emitting component with a camera, to acquire a light emitting component image; 







detecting coordinates of a specific part of the illuminant based on the light emitting component image prior to mounting of the light emitting component onto the board using the component holder; and 


controlling, with a controller, the component holder and the moving structure to perform the mounting of the light emitting component such that the light emitting component is held, the light emitting component moves over the board, and the specific part of the illuminant is positioned at predetermined coordinates on the board based on the detected coordinates of the specific part, without using information relating to an 


The limitations of both sets of claims are listed with the conflicting portions having been italicized.

Allowable Subject Matter
Claims 1-4 would be allowable if the above stated rejection is overcome.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2012/0249484 A1		Hata et al.
US Patent Application Publication No. US 2002/0035783 A1		Kawada
US Patent No. US 6,931,716 B2		Suhara et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        June 15, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119